               Case 1:18-cr-00749-DLC Document 24 Filed 11/01/18 Page 1 of 1

         GOODWIN                               William J. Harrin9ton
                                               212.4591140
                                                                                     Goodwin Procter LLP
                                                                                     Tl1e New Yorh Times Building
                                               WHarrington@goodwinlaw.com            620 Eighth Avenue
                                                                                     New York, NY 100·1 s

                                                                                     wharrington@goodwinlaw.com

                                                                                     +1 2·12 813 8800




November 1, 2018




VIA ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

Re:     United States v. Diaz, 18 Cr. 749 (DLC)

Dear Judge Cote:

I write to request an adjournment of the initial pretrial conference in the above referenced case.

On Monday, I was appointed to represent Jency Diaz, one of the defendants in the case. Prior to my
appointment, the Court had already scheduled the initial pre-trial conference for November 13, 2018, at
2pm. I have a long-standing commitment to be in Washington, D.C. on that day.

Accordingly, I respectfully request that the Court adjourn the conference date for Mr. Diaz. In the
alternative, I request permission to have one of my colleagues appear on my behalf. Yesterday, I spoke
to AUSA Frank Balsamello, and he consented to my submitting this request to Your Honor.

Respectfully submitted,



William J. Harrington


CC by ECF: All counsel




ACTIVE/97200630. 1
